Per Curiam.
Respondent admitted the charges and specifications of the petition at a hearing. Petitioner and respondent move to *783confirm the Referee’s report insofar as it sustained the charges. We grant the motion and find respondent guilty of the professional misconduct charged and specified in the petition.
Respondent is guilty of having converted client funds by allowing the balance of the escrow account he maintained for the deposit of such funds to fall below the amount he was required to maintain in the account. At one point the deficiency was over $8,000. He also made excess disbursements from the account on behalf of one named client and issued checks from the account on behalf of clients for whom he was not holding funds. In the 1980s, respondent placed moneys he collected on behalf of fifteen clients into the escrow account. However, he did not promptly notify these clients of the receipt of funds on their behalf and he did not promptly remit the collected funds to them and account for same. Respondent also failed to maintain adequate and complete books and records for his escrow account and of his clients’ funds.
Petitioner does not accuse respondent of venal intent. The conversion was the result of shoddy bookkeeping, as was the failure to promptly disburse the collection funds. Respondent is a successful local businessman active in community and civic affairs and appears to have a good reputation for honesty. There is no proof of monetary loss by any client and respondent has voluntarily made appropriate restitution, plus interest, to his clients. Respondent has cooperated with petitioner. The misconduct is unlikely to recur because respondent has largely discontinued his law practice.
Under the circumstances presented, we conclude that justice will be served by censuring respondent for his professional misconduct (see, e.g., Matter of Glavin, 214 AD2d 803; Matter of Schreibman, 211 AD2d 836; Matter of Barnes, 198 AD2d 665; Matter of Frankel, 123 AD2d 468).
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the motion to confirm the Referee’s report be and hereby is granted and respondent is found guilty of the professional misconduct charged and specified in the petition; and it is further ordered that respondent is censured.